[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________                  FILED
                                                                     U.S. COURT OF APPEALS
                                            No. 10-14775               ELEVENTH CIRCUIT
                                        Non-Argument Calendar              JUNE 17, 2011
                                      ________________________              JOHN LEY
                                                                             CLERK
                                           Agency No. A096-098-284


AUGUSTO RAMIREZ-MORENO,
MARTHA OLIVA SALAZAR-JIMENEZ,
STEPHANY RAMIREZ-SALAZAR,
NATHALIE RAMIREZ-SALAZAR,

llllllllllllllllllllllllllllllllllllllll                                  Petitioners,

                                                   versus

U.S. ATTORNEY GENERAL,

llllllllllllllllllllllllllllllllllllllll                                  Respondent.

                                     ________________________

                               Petition for Review of a Decision of the
                                    Board of Immigration Appeals
                                    ________________________

                                               (June 17, 2011)

Before BARKETT, WILSON and BLACK, Circuit Judges.

PER CURIAM:
       Augusto Ramirez-Moreno, his wife, and two children, all natives and

citizens of Colombia, petition for review of the Board of Immigration Appeals’s

(“BIA”) denial of their motion to reopen removal proceedings on the basis of

changed country conditions.1 On appeal, Ramirez-Moreno argues that his in-laws

in Colombia detailed threats and harassment in affidavits that were submitted to

the BIA with his motion to reopen removal proceedings. He maintains that his

relatives are now being harmed by the National Liberation Army (“ELN”) to

punish him. He contends that harm to an applicant’s family or friends can amount

to persecution of the applicant and can provide a well-founded fear of persecution.

       We review the denial of a motion to reopen an immigration petition for an

abuse of discretion. Jiang v. U.S. Att’y Gen., 568 F.3d 1252, 1256 (11th Cir.

2009). Our review “is limited to determining whether the BIA exercised its

discretion in an arbitrary or capricious manner.” Id.

       Motions to reopen removal proceedings are particularly disfavored, and:

       there are at least three independent grounds upon which the BIA may
       deny a motion to reopen: 1) failure to establish a prima facie case; 2)
       failure to introduce evidence that was material and previously
       unavailable; and 3) a determination that despite the alien’s statutory
       eligibility for relief, he or she is not entitled to a favorable exercise of


       1
        Ramirez-Moreno’s wife and children were listed as derivative applicants on his
application for asylum. For convenience, this opinion refers only to Ramirez-Moreno, but it is
equally applicable to his wife and children.

                                               2
      discretion.

Id. (alterations omitted). An alien may generally file only one motion to reopen no

later than 90 days after the final administrative decision ordering removal. Id.

These time and numerical limitations, however, do not apply

      when (1) an alien files a motion to reopen that seeks asylum,
      withholding of removal, or relief under the Convention Against
      Torture; (2) the motion is predicated on changed country conditions;
      and (3) the changed conditions are material and could not have been
      discovered at the time of the removal proceedings.

Id. Proving that evidence is material is a “heavy burden” because an alien seeking

to reopen removal proceedings on the basis of changed country conditions must

demonstrate “that, if the proceedings were opened, the new evidence would likely

change the result of the case.” Id. at 1256-57. Upon review of the record and

consideration of the parties’ briefs, under this standard, we must deny his petition

for review.

      As a preliminary matter, we note that, in his initial brief, Ramirez-Moreno

does not address the BIA’s denial of his motion for a stay of removal or denial of

relief under the United Nations Convention Against Torture. Accordingly,

Ramirez-Moreno has abandoned any challenge to the BIA’s decision on those

issues. See Djonda v. U.S. Att’y Gen., 514 F.3d 1168, 1173 (11th Cir. 2008)

(stating that “when an appellant fails to offer argument on an issue, that issue is

                                          3
abandoned” (quotation and alteration omitted)).

       Similarly, Ramirez-Moreno does not specifically contend that the BIA

erred in concluding that he failed to establish changed country conditions in

Colombia. Instead, he contends that he has presented evidence that the ELN is

threatening his family members, and such evidence is material to demonstrate

persecution and a well-founded fear of persecution. Ramirez-Moreno’s brief is

insufficient to raise the issue of changed country conditions on appeal, and, as

such, he has abandoned his claim of changed country conditions. See Lapaix v.

U.S. Att’y Gen., 605 F.3d 1138, 1145 (11th Cir. 2010) (holding that “[p]assing

reference to issues are insufficient to raise a claim for appeal”); Djonda, 514 F.3d

at 1173. Therefore, he has failed to preserve any cognizable issue for review.

      Even assuming that Ramirez-Moreno sufficiently raised the issue of

changed country conditions, the BIA did not abuse its discretion in denying his

motion to reopen. Ramirez-Moreno’s evidence did not address prevailing

conditions in Colombia, much less evince a change in those conditions. As such,

the evidence failed to demonstrate “that, if the proceedings were opened, the new

evidence would likely change the result of the case.” Jiang, 568 F.3d at 1256-57.

Accordingly, Ramirez-Moreno failed to meet his heavy burden of demonstrating

changed country conditions and the BIA did not abuse its discretion in denying his

                                          4
untimely motion to reopen.

      PETITION DENIED.




                             5